Per Curiam :
In Baldwin v. Perry (25 Hun, 72) it was held that the proper practice in cases where the judgment debtor resided in a district other than the one of the judge who granted the order was that all proceedings subsequent to the examination should be made returnable before a judge of the district in which the debtor resided. The same rule is applicable to proceedings for the examination of a third person. While an order for the examination of a third person may be made by a judge outside of the district in which the debtor resides, yet all proceedings subsequent to the examination must be before the judge of the district in which the debtor resided.
Under this authority the order setting aside the appointment of the receiver was right, and should be affirmed, with ten dollars costs and disbursements. ■
Present — Yan Brunt, P. J., O’Brien and Follett, <TJ.
Order affirmed, with ten dollars costs and disbursements.